office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 nmmulleneaux postf-105065-08 uilc 263a date date to grant e gabriel special counsel detroit large mid-size business from jeffery g mitchell chief branch income_tax accounting subject request for taxpayer-specific cca regarding returned defective merchandise vendor allowances this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------------- issue sec_1 whether the returned defective merchandise vendor allowances described below should be treated as part of total sales under sec_1_61-3 of the income_tax regulations or as a discount that reduces the cost of inventory under sec_1_471-3 if the returned defective merchandise vendor allowances are treated as a discount that reduces the cost of inventory should the allowances reduce the cost of all merchandise purchased from the vendor or alternatively only the cost of merchandise subsequently determined to be defective whether the defective merchandise qualifies as subnormal_goods under sec_1_471-2 or whether the cost of defective merchandise is rework labor scrap or spoilage capitalizable to the non-defective merchandise as an indirect_cost pursuant to sec_1 263a- e ii q postf-105065-08 conclusion sec_1 the returned defective merchandise vendor allowances described below are not part of total sales under sec_1_61-3 and instead should be treated as a discount that reduces the cost of inventory under sec_1_471-3 the returned defective merchandise vendor allowances should reduce the cost of all merchandise purchased from the vendor rather than just the merchandise found to be defective the defective merchandise qualifies as subnormal_goods under sec_1_471-2 facts taxpayer is engaged in the business of selling merchandise taxpayer acquires merchandise from a number of vendors that are unrelated to taxpayer some of the merchandise received from vendors is determined to be defective taxpayer may discover that an item is defective when it is unloaded off the truck in taxpayer’s distribution centers when the item is unpacked from its container in either the distribution center or in the store or when the item is returned to taxpayer by a customer once taxpayer determines items are defective the items are either discarded sold at reduced prices or returned to the vendor many vendors permit or require taxpayer to return defective merchandise for a refund pursuant to agreements with certain vendors however taxpayer receives returned defective merchandise vendor allowances when it purchases merchandise this allowance is stated as a fixed percentage of total purchases and is intended to cover the estimated costs of defective merchandise sold to taxpayer taxpayer is generally not required to actually return the defective merchandise or otherwise notify the vendor of the amount of merchandise determined to be defective the agreement at issue provides in pertinent part supplier option member satisfaction merchandise allowance no vendor claim will be filed supplier is providing a member satisfaction merchandise allowance as stated in this agreement the percentage provided must be adequate to cover all returned merchandise including but not limited to defective returned merchandise or additional claims will be filed by company in its sole discretion at our fiscal_year end returned merchandise must be disposed of by the store t hrough salvage liquidation or recycling operations with no obligation to account for the proceeds of such disposal from time to time taxpayer and or the vendor will conduct a study to determine if the returned defective merchandise allowances are still representative of the actual defective rate if a change is necessary the vendor allowances on future purchases are postf-105065-08 adjusted under some circumstances the vendor may agree to retroactively adjust the amount of the vendor allowance the agreement does not require repayment or retroactive reduction of the vendor allowance if the defective rate is less than the estimated rate taxpayer uses the retail_inventory_method for some of its locations for other locations the invoice cost method is utilized some of the merchandise for which the returned defective merchandise allowances are received is valued under the lifo_method while other merchandise is valued under the fifo method taxpayer uses the simplified_resale_method to capitalize additional sec_263a costs law and analysis issue sec_1 sec_61 of the internal_revenue_code defines gross_income generally as all income from whatever source derived including gains from dealings in property sec_1_61-3 provides that in a manufacturing merchandising or mining business gross_income means the total sales less the cost_of_goods_sold plus any income for investments and from incidental or outside operations or sources sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting income sec_1_471-3 provides that cost means in the case of merchandise purchased since the beginning of the taxable_year the invoice price less trade or other discounts except strictly cash discounts approximating a fair interest rate which may be deducted or not at the option of the taxpayer provided a consistent course is followed at issue is whether the returned defective merchandise vendor allowances should be included in taxpayer’s sales revenue or whether such allowances should be treated as a discount if the allowances are properly treated as a discount at issue is whether the allowances should reduce the cost of all merchandise purchased from the vendor or only the cost of merchandise subsequently determined to be defective trade discounts represent adjustments to the purchase_price granted by a vendor the discount may vary depending upon volume or quantity purchases or other factors established by the vendor if a discount is always allowed irrespective of time of payment it is considered to be a trade discount regardless of the purported conditions which must be met in order for the discount to 1_bta_124 cash discounts on the other hand represent a reduction in the invoice or postf-105065-08 purchase_price attributable to payment within a prescribed time period the discount is only available if the purchaser makes payment within such time period in 26_tc_707 the tax_court addressed whether allowances made by a milk producer to certain purchasers of its milk were adjustments to the sales_price of the milk or ordinary and necessary business_expenses under sec_162 the allowances were computed by applying a specific percentage to list prices fixed by the milk control commission resulting in a net cost to the customer which was below the list price in violation of state law the court opined that when determining gain from the sale of property the amount_realized must be based on the actual price or consideration for which the property was sold and not on some greater price for which it possibly should have been but was not sold the tax_court found that the allowances were part of the sales transaction and concluded that gross_income must be computed with respect to the agreed prices net of rebate at which the milk was sold the court noted the allowances were not contingent upon any subsequent performance or consideration from the purchaser accordingly the tax_court held that the purpose and the intent of the allowance was to reach an agreed upon net selling_price and the allowance was properly viewed as an adjustment to the sales_price returned defective merchandise vendor allowances are provided in lieu of actual merchandise_returns although the accounting entries may differ from taxpayer-to- taxpayer proper accounting for returned merchandise generally has the same effect as if the merchandise were sold for its cost treating the returned defective merchandise allowances as part of total sales in the sec_1_61-3 formula in the year of acquisition would produce the same results as the proper accounting for actual merchandise_returns if the defective merchandise was discovered and discarded in the taxable_year of acquisition and the actual defective rate equaled the estimated defective rate thus an issue arises as to whether returned defective merchandise vendor allowances should be treated as part of total sales despite the fact the returned defective merchandise vendor allowances are provided in lieu of actual merchandise_returns and despite the fact that the allowances are characterized as compensation_for defective goods the allowances are properly accounted for as reductions to the invoice cost of merchandise under sec_1_471-3 the returned defective merchandise allowances at issue are fixed allowances provided regardless of the amount if any of defective items in the purchased merchandise the allowances are not dependent upon proof of actual defects or upon return or disposition of defective merchandise accordingly the allowances are akin to a trade discount in negotiating the allowance the vendor and taxpayer have reached an agreed upon net selling_price for all of the merchandise thus the allowances are not part of total sales under sec_1_61-3 but rather should be treated as discounts that reduce the cost of inventory pursuant to sec_1_471-3 furthermore because the existence and amount of actual defective items is unknown at the time of the sale and generally irrelevant to the net selling_price the postf-105065-08 returned defective merchandise vendor allowance is properly treated as a reduction to the cost of all merchandise purchased from the vendor rather than a reduction only to the cost of items subsequently determined to be defective the allowances are not dependent on the taxpayer’s discovery of defective items in the purchased merchandise and taxpayer is not required to return the allowances if the actual amount of defective inventory is less than expected the allowances therefore are not tied to specific items of defective inventory but rather relate to all items of purchased merchandise accordingly the discount reduces the cost of all of the merchandise purchased from the vendor issue sec_1_471-2 provides that any goods in inventory which are unsalable at normal prices or unusable in the normal way because of damage imperfections shop wear changes of style odd or broken lots or other similar causes including secondhand goods taken in exchange should be valued at bona_fide selling prices less direct_cost of disposition whether the taxpayer values its inventory at cost or lower_of_cost_or_market bona_fide_selling_price means actual offering of goods during a period ending not later than days after inventory date sec_263a provides that taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property acquired for resale see also sec_1_263a-1 sec_1_263a-1 provides that in the case of property acquired for resale indirect_costs are all costs other than the acquisition_cost of merchandise taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property acquired for resale indirect_costs are properly allocable to property acquired for resale when the costs directly benefit or are incurred by reason of the performance of resale activities sec_1_263a-1 provides that indirect_costs required to be capitalized to the extent they are properly allocable to property acquired for resale include spoilage which is defined as including costs of rework labor scrap and spoilage based on the facts provided we must determine whether the cost of defective merchandise is rework labor scrap or spoilage capitalizable to the non-defective merchandise as indirect_costs pursuant to sec_1_263a-1 or instead whether the defective merchandise qualifies as subnormal_goods that may be accounted for under sec_1_471-2 rework labor scrap and spoilage are examples of indirect_costs that must be capitalized to the extent they are properly allocable to property produced or property to the extent the lifo_method is used for a particular class of goods however any subnormal_goods within that class may not be valued at less than their original cost revrul_76_282 1976_2_cb_137 postf-105065-08 acquired for resale although these terms are not defined in the regulations they are generally defined in cost accounting literature see eg charles t horngren et al cost accounting a managerial emphasis prentice hall 11th ed the cost accounting definitions of the terms all reference a production process for example rework is defined as production that initially does not meet certain standards and is subsequently reworked and sold as acceptable finished units id pincite detection of the defect may occur during or after production but before units are shipped to customers id computers that do not meet certain standards prior to their shipment to customers and that are reworked and sold as first quality products are examples of rework scrap is defined as material that is left over from the making of a product and that has a relatively minor recovery value as compared to the value of the product id for example a hardwood floor manufacturer may grind leftover lumber into sawdust for sale as scrap at a nominal price to third parties finally spoilage is defined as production that does not meet certain standards and that is discarded or sold for reduced prices id spoilage includes defective clothing that is sold as irregular for a reduced price prior to the enactment of sec_263a a manufacturer was required to capitalize the cost of rework labor scrap and spoilage to the cost of inventory only if it did so for financial_accounting purposes see sec_1_471-11 but even manufacturers that capitalized the cost of scrap and spoilage for tax and financial_accounting purposes were eligible to apply the rules of sec_1_471-2 to qualifying merchandise thus even before the enactment of sec_263a the regulations contemplated a distinction between scrap and spoilage on the one hand and subnormal_goods on the other although the precise line between those two categories in the context of a manufacturer may not be clear we believe that first quality manufactured goods that become unsalable at normal prices or unusable in the normal way for the reasons described in sec_1_471-2 after the production process is complete would qualify for valuation at net realizable value pursuant to sec_1_471-2 such goods would not meet the definition of scrap or spoilage because they are neither materials left over from a production process nor finished goods that fail to meet applicable quality standards resellers in contrast were not required to capitalize scrap or spoilage costs prior to the enactment of sec_263a see sec_1_471-3 a reseller was required only to capitalize the cost of merchandise and related transportation charges id defective goods in the hands of a reseller generally would qualify as subnormal_goods under sec_1_471-2 and could be written down to their net realizable value pursuant to that section we must determine whether sec_263a and the regulations thereunder and particularly sec_1_263a-1 require a reseller that could write down the cost of defective goods in whole or in part under prior_law to capitalize the cost of defective goods as an indirect_cost ie scrap or spoilage of other non-defective goods rework labor is not discussed here because the merchandise at issue is not reworked and sold as first quality units postf-105065-08 as explained above the terms rework labor scrap and spoilage are defined in cost accounting literature by reference to a production process to analyze whether those costs are properly capitalizable to merchandise acquired for resale we first need to consider how those definitions might apply in a resale context the concept of rework labor does not fit the typical reseller business model very well it would be unusual for a reseller to engage in activities that are in the nature of rework labor likewise resellers that are not engaged in some type of production activity generally would not have any materials left over from a production process that would be in the nature of scrap as defined in cost accounting literature on the other hand to the extent a reseller purchased merchandise with a manufacturing defect ie the defect arose from the vendor’s production process this merchandise could be considered spoilage because the merchandise is either discarded or sold at reduced prices by the reseller as noted above with respect to manufacturers the requirement to capitalize spoilage does not completely eliminate the ability of a taxpayer to make use of the subnormal_goods rules of sec_1_471-2 as in the case of a manufacturer we believe that first quality merchandise that becomes unsalable at normal prices or unusable in the normal way after acquisition by a reseller would qualify as subnormal_goods that could be accounted for under sec_1_471-2 thus the issue we must decide here is whether goods that were defective at the time of purchase qualify as subnormal_goods eligible for valuation under sec_1_471-2 in the case of a reseller the line between spoilage and subnormal_goods could be drawn based on when the goods became defective damaged etc if the goods were defective or damaged at or before acquisition they would qualify as spoilage and if they were damaged after acquisition they would qualify as subnormal_goods in practice however this distinction would often be difficult to administer moreover to the extent the reseller is able to return defective merchandise for a refund the issue would be moot although we recognize that the term spoilage could be fitted to the resale context we do not believe that sec_1_263a-1 was intended to change the traditional cost accounting definition of the term nor do we believe that it was intended to limit a reseller’s ability to apply the rules of sec_1_471-2 to qualifying goods we believe that sec_1_263a-1 was intended to require manufacturers to capitalize rework labor scrap and spoilage even if they did not capitalize those costs for financial_accounting purposes therefore we conclude that resellers are not required to capitalize the acquisition_cost of defective merchandise as an indirect_cost of non-defective merchandise under sec_1_263a-1 please call if you have any further questions
